      6:20-cv-00044-SPS Document 2 Filed in ED/OK on 02/11/20 Page 1 of 12



                            UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF OKLAHOMA

1)     PROGRESSIVE DIRECT                         )
       INSURANCE COMPANY,                         )
                                                  )
               Plaintiff,                         )
                                                  )
v.                                                )                20-cv-044-SPS
                                                       Case No.: ______________
                                                  )
1)     ROB HUMPHRIES,                             )
2)     MICHELLE HUMPHRIES,                        )
3)     ZACHARY BURRIS, and                        )
4)     SHERRILYN BRADLEY.                         )
                                                  )
               Defendants.                        )

                                           COMPLAINT

       The Plaintiff, Progressive Direct Insurance Company (“Plaintiff” or “Progressive”), by and

through its undersigned attorneys, for its Complaint against the Defendants, Rob Humphries

Michelle Humphries, Zachary Burris, and Sherrilyn Bradley states as follows:

                                          INTRODUCTION

       1.      This is an action for declaratory judgment pursuant to the Declaratory Judgment Act,

28 U.S.C. § 2201, to determine a real and justiciable controversy among the parties with respect to

their rights and obligations, if any, under a certain insurance contract, described more fully below.

       2.      Pursuant to 28 U.S.C. § 2202, further relief is also requested, as more specifically set

forth below.

                                            THE PARTIES

       3.      Plaintiff, Progressive Direct Insurance Company, is a corporation duly organized and

existing under the laws of the State of Wisconsin with its principal place of business in a state other

than Oklahoma which is authorized to do business in Oklahoma.
      6:20-cv-00044-SPS Document 2 Filed in ED/OK on 02/11/20 Page 2 of 12



       4.      Defendant, Rob Humphries, is a citizen of the State of Oklahoma who, upon

information and belief, resided in Wagoner County, Oklahoma at the time of the underlying car

accident which gave rise to this action and currently still resides in Wagoner County, Oklahoma.

       5.      Defendant, Michelle Humphries, is a citizen of the State of Oklahoma who, upon

information and belief, resided in Wagoner County, Oklahoma at the time of the underlying car

accident which gave rise to this action and currently still resides in Wagoner County, Oklahoma.

       6.      Defendant, Zachary Burris, is a citizen of the State of Oklahoma who, upon

information and belief, resided in Wagoner County, Oklahoma at the time of the underlying car

accident which gave rise to this action and currently still resides in Wagoner County, Oklahoma.

       7.      Defendant, Sherrilyn Bradley, is a citizen of the State of Oklahoma who, upon

information and belief, resided in Cherokee County, Oklahoma at the time of the underlying car

accident which gave rise to this action and currently still resides in Cherokee County, Oklahoma.

                                    JURISDICTION AND VENUE

       8.      Pursuant to 28 U.S.C. § 1332, this Court has proper subject matter jurisdiction as the

amount in controversy exceeds the sum or value of $75,000.00, exclusive of interests and costs, and

is between citizens/entities of different states. See ¶¶ 3-7, 13, 27, and 32.

       9.      Venue is proper in this district pursuant to 28 U.S.C. § 1391 and 28 U.S.C. § 116(b).

Id.

                                     FACTUAL BACKGROUND

       10.     On April 15, 2019, Defendant Rob Humphries (“R. Humphries”) procured personal

automobile Policy No. 928985547 (“the Policy”) from Plaintiff, Progressive Direct Insurance

Company (“Progressive”). See EXHIBIT 1, Certification of Policy Documents; EXHIBIT 2,




                                                  2
     6:20-cv-00044-SPS Document 2 Filed in ED/OK on 02/11/20 Page 3 of 12



Application for Insurance; EXHIBIT 3, Declarations Page dated April 15, 2019; EXHIBIT 4, Policy

Form 9611D (12/15); and EXHIBIT 5, Endorsement Forms 4884 (10/08) and Z357 (05/06).

       11.     On June 27, 2019, Progressive forwarded to R. Humphries notice that the Policy wold

be cancelled effective 12:01 a.m. July 8, 2019, due to the fact Progressive had not timely received

payment of the Policy’s premium. See EXHIBIT 6, Cancellation Notice with Certificate of Mailing.

       12.     On June 28, 2019, an updated Declarations Page memorializing that a Snapshot

Participant Discount had been removed for the 2008 Kia Sorenta was issued to R. Humphries by

Progressive. See EXHIBIT 1. See also EXHIBIT 7, Declarations Page issued June 28, 2019.

       13.     The Declarations Page issued to R. Humphries on June 28, 2019, listed the 2008 Kia

Sorento and identified the following coverages for that vehicle: bodily injury liability coverage with

limits of $25,000.00 per person/$50,000.00 per accident; property damage liability coverage with

limits of $25,000.00 per accident; and collision coverage with a limit of the actual cash value of the

vehicle and a $500.00 deductible. In addition, the Declarations Page identified a general policy

coverage of uninsured motorist (“UM”) coverage with limits of $25,000.00 per person/$50,000.00

per accident. See EXHIBITS 1 and 7.

       14.     On July 9, 2019, a final bill was issued by Progressive to R. Humphries advising that

the Policy had cancelled effective 12:01 July 8, 2019, with outstanding premium in the amount of

$164.90 due and owing. See EXHIBIT 8, Final Bill issued July 9, 2019.

       15.     On July 18, 2019, Defendant, Zachary Burris (“Burris”), was involved in a two-

vehicle accident (“the underlying accident”) while driving a 2008 Kia Sorenta, VIN

KNDJD735785852725 (“the Kia”). See EXHIBIT 9, Official Oklahoma Traffic Collision Report

with personal identifiers and narrative portion of report redacted.




                                                  3
      6:20-cv-00044-SPS Document 2 Filed in ED/OK on 02/11/20 Page 4 of 12



       16.        Defendant, Sherrilyn Bradley (“Bradley”), was the other party involved in the

underlying accident. Id.

       17.        Bradley’s vehicle was damaged and she was injured in the underlying accident. Id.

       18.        The Kia was damaged and Burris was injured in the underlying incident. Id.

       19.        On July 20, 2019, R Humphries contacted Progressive and inquired about reinstating

the Policy. R. Humphries did not pay the outstanding premium at that time and the Policy was not

reinstated. See EXHIBIT 10, transcript of July 20, 2019, recorded call.

       20.        On July 25, 2019, R Humphries again contacted Progressive about reinstating the

Policy. See EXHIBIT 11, transcript of July 25, 2019, recorded call.

       21.        On July 25, 2019, R. Humphries affirmatively represented to Progressive that no loss

had occurred between the July 8, 2019, cancellation of the Policy and July 25, 2019:

       MELISSA:                  ... All right. So for the time period between 12:01 a.m. on the
                                 8th of July, 2019, and the time of this call right now today on
                                 the 25th of July, have you or any household members been
                                 involved in any motor vehicle accidents?

       MR. HUMPHRIES: No.

       MELISSA:                  Has anyone operating a vehicle listed on your policy been
                                 involved in an accident?

       MR. HUMPHRIES: No.

       MELISSA:                  And has there been damage to or assessed of any of the
                                 vehicles listed on your policy?

       MR. HUMPHRIES: Uh, not to my knowledge.

Id. at 3:10-21.

       22.        On July 25, 2019, R. Humphries was specifically advised there would be no coverage

under the Policy for any loss that occurred between July 8, 2019, and his payment of the outstanding

premium for the Policy:

                                                    4
     6:20-cv-00044-SPS Document 2 Filed in ED/OK on 02/11/20 Page 5 of 12



       MELISSA:                 Thank you. So from the date that your policy was canceled on
                                July 8, 2019, until right now today you acknowledge
                                Progressive will not cover anyone in your household who's
                                been involved in any accidents and/or any vehicle that was
                                damaged, stolen, or involved in accidents?

       MR. HUMPHRIES: [Inaudible] This is a no lapse in coverage, though; right?

       MELISSA:                 Right. Meaning so like your policy will look like as if it never
                                canceled. But if there was to be an accident that was reported
                                from July 8th up until today, that accident would not be
                                covered.

       MR. HUMPHRIES: Okay.

See EXHIBIT 11 at 3:22 – 4:9.

       23.     On July 25, 2019, in reliance on the information provided by R. Humphries –

specifically, that no accident involving a household member or any person operating a vehicle listed

on the Policy had occurred between July 8, 2019, and July 25, 2019 – Progressive reinstated the

Policy. See EXHIBIT 12, notice of reinstatement issued July 25, 2019.

       24.     On July 26, 2019, Progressive received notice of the underlying accident from Laura

Watson, Bradley’s daughter, a non-party to this action (“Watson”). Watson placed Progressive on

notice of Bradley’s liability claim against Burris, at which time Watson stated she had called “the

guy” identified on the Kia’s insuruance verification card “several times and he [wouldn’t] answer

[her] calls.” See EXHIBIT 13, transcript of July 26, 2019, call, at 2:2-20.

       25.     As a result of the July 26, 2019, notice received by Progressive, it opened Claim No.

XX-XXXXXXX (“the Liability Claim”) to investigate and evaluate the claims asserted against Burris by

Bradley.

       26.     On July 26, 2019, Progressive employee Brandy J. Turner (“Turner”) forwarded

correspondence to R. Humphries reserving Progressive’s rights under the Policy and Oklahoma law.

See EXHIBIT 14, correspondence from Turner to R. Humphries dated July 26, 2019.

                                                   5
     6:20-cv-00044-SPS Document 2 Filed in ED/OK on 02/11/20 Page 6 of 12



       27.     On September 13, 2019, as a result of the underlying accident, Bradley instituted

litigation against Burris, R. Humphries, and M. Humphries seeking recovery of damages in which

she demanded judgment in excess of $75,000.00. See EXHIBIT 15, Petition, Sherrilyn Kay Bradley

v. Zachary Burris, Rob Humphries, and Michelle Humphries, In the District Court in and for

Muskogee County, State of Oklahoma, Case No. CJ-2019-329 (“the Bradley lawsuit”).

       28.     The Defendants in this action are the parties to the Bradley lawsuit. See EXHIBIT 15.

See also EXHIBIT 16, docket report for the Bradley lawsuit.

       29.     In accordance with the Policy and Progressive’s duty of defense, Progressive is

providing a defense for Burris, R. Humphries, and M. Humphries to the Bradley lawsuit pursuant

to its reservation of its rights under the Policy and Oklahoma law. See EXHIBIT 17, Answer of

Defendants R. Humphries and M. Humphries to Bradley lawsuit and EXHIBIT 18, Answer of Burris

to Bradley lawsuit.

       30.     On September 26, 2019, Progressive employee S. Prather forwarded correspondence

to Burris and M. Humphries reserving Progressive’s rights under the Policy and Oklahoma law. See

EXHIBIT 19, correspondence to Burris dated September 26, 2019; EXHIBIT 20, correspondence to

M. Humphries dated September 26, 2019; and EXHIBIT 21, correspondence to R. Humphries dated

September 26, 2019.

       31.     During the course of its investigation of the Liability Claim, Progressive has gathered

evidence that demonstrates R. Humphries knowingly made material misrepresentations and/or

omitted material facts at the time he reinstated the Policy on July 25, 2019, in that he specifically

denied any accidents involving a household member or any person operating a vehicle listed on the

Policy had occurred between July 8, 2019, and July 25, 2019.




                                                 6
     6:20-cv-00044-SPS Document 2 Filed in ED/OK on 02/11/20 Page 7 of 12



       32.     As a result of the claims asserted and potential claims that could be asserted as a

result of the underlying accident, the $25,000 per-person liability limit provided by the Policy is at

issue; Progressive’s duty to defend the insured under PART I – LIABILITY TO OTHERS has been

triggered and Progressive is incurring the costs and fees associated with providing that defense; the

$25,000 per-accident property damage liability limit provided by the Policy is at issue; the $25,000

per-person UM/UIM liability limit by the Policy is potentially at issue; and the collision coverage

for the Kia provided by the Policy is at issue.

                             RELEVANT PROVISIONS OF THE POLICY

       33.     The Policy contains the following relevant provisions:

                                 OKLAHOMA AUTO POLICY

                                   INSURING AGREEMENT

       In return for your payment of the premium, we agree to insure you subject to all the
       terms, conditions and limitations of this policy. We will insure you for the coverages
       and the limits of liability shown on this policy’s declarations page. Your policy
       consists of the policy contract, your insurance application, the declarations page,
       and all endorsements to this policy.

                                          *       *       *

                              PART I—LIABILITY TO OTHERS

       INSURING AGREEMENT

       If you pay the premium for this coverage, we will pay damages for bodily injury and
       property damage for which an insured person becomes legally responsible because
       of an accident.

       Damages include prejudgment interest awarded against an insured person.

       We will settle or defend, at our option, any claim for damages covered by this Part
       I.

                                          *       *       *

       ADDITIONAL PAYMENTS

                                                  7
6:20-cv-00044-SPS Document 2 Filed in ED/OK on 02/11/20 Page 8 of 12



 In addition to our limit of liability, we will pay for an insured person:

 1.     all expenses we incur in the settlement of any claim or defense of any
        lawsuit;

                                   *      *       *

              PART III—UNINSURED MOTORIST COVERAGE

 INSURING AGREEMENT

 If you pay the premium for this coverage, we will pay for damages that an insured
 person is legally entitled to recover from the owner or operator of an uninsured
 motor vehicle because of bodily injury:
 1.      sustained by an insured person;
 2.      caused by an accident; and
 3.      arising out of the ownership, maintenance or use of an uninsured motor
         vehicle.

                                   *      *       *

                     PART IV—DAMAGE TO A VEHICLE

 INSURING AGREEMENT—COLLISION COVERAGE

 If you pay the premium for this coverage, we will pay for sudden, direct and
 accidental loss to a:
 1.      covered auto, including an attached trailer; or

                                   *      *       *

                     PART VII—GENERAL PROVISIONS

 POLICY PERIOD AND TERRITORY

 This policy applies only to accidents and losses occurring during the policy period
 shown on the declarations page and that occur within a state, territory or possession
 of the United States of America, or a province or territory of Canada, or while a
 covered auto is being transported between their ports.

                                   *      *       *

 FRAUD OR MISREPRESENTATION

                                  *        *      *


                                          8
     6:20-cv-00044-SPS Document 2 Filed in ED/OK on 02/11/20 Page 9 of 12



       We may deny coverage for an accident or loss if you or a person seeking coverage
       has concealed or misrepresented any material fact or circumstance, or engaged in
       fraudulent conduct, in connection with the presentation or settlement of a claim.

                                          *       *       *

       CANCELLATION

                                          *       *       *

       After this policy is in effect for more than 45 business days, or if this is a renewal or
       continuation
       policy, we may cancel only for one or more of the following reasons:
       1.      nonpayment of premium;
       2.      material misrepresentation or fraud by you with respect to any material fact
               in the procurement, continuation, change or renewal of this policy;
       3.      material misrepresentation or fraud in the submission of any claim under this
               policy;

                                          *       *       *

       Proof of mailing will be sufficient proof of notice. If this policy is cancelled,
       coverage will not be provided as of the effective date and time shown in the notice
       of cancellation. For purposes of cancellation, this policy is neither severable nor
       divisible. Any cancellation will be effective for all coverages for all persons and all
       vehicles.

       CANCELLATION REFUND

       Upon cancellation, you may be entitled to a premium refund. However, our making
       or offering of a refund is not a condition of cancellation.

       If this policy is cancelled, any refund due will be computed on a daily pro rata basis
       reduced by any non-refundable fully-earned policy fee. A non-refundable fully-
       earned policy fee may be charged only during the initial policy period.

See EXHIBIT 1 and EXHIBIT 4 at pp. 1, 3, 10, 13, and 23-26.

                                 DECLARATORY RELIEF SOUGHT

       34.     Progressive seeks a judicial determination that the Policy was not in effect on July

18, 2019, when the underlying accident occurred and, as such, no coverage of any kind is owed by




                                                  9
     6:20-cv-00044-SPS Document 2 Filed in ED/OK on 02/11/20 Page 10 of 12



Progressive for any and all claims that have arisen from or could arise from the July 18, 2019,

accident.

        35.    Specifically, Progressive seeks the following determinations concerning the coverages

included in the Policy:

               A.         No indemnity coverage is owed under PART I – LIABILITY TO
                          OTHERS of the Policy for any bodily injury or property damage
                          suffered by Defendant Bradley in the underlying accident of July 18,
                          2019;

               B.         Progressive owes no duty under the Policy or Oklahoma law to
                          defend Burris, M. Humphries and R. Humphries in the Bradley
                          litigation and may withdraw the defense it is currently providing to
                          those Defendants;

               C.         No UM coverage is owed under PART III – UNINSURED
                          MOTORIST COVERAGE of the Policy for any bodily injury or
                          damages sustained by Burris in the underlying accident of July 18,
                          2019; and

               D.         No collision coverage is owed under PART IV – DAMAGE TO A
                          VEHICLE of the Policy for the damages sustained by the Kia in the
                          underlying accident of July 18, 2019.

        36.    Progressive seeks a judicial determination as to whether it owes the Humphries

Defendants a pro-rata premium refund for the time period extending from July 8, 2019, to July 25,

2019.

        37.    Progressive seeks a judicial determination as to whether R. Humphries and/or M.

Humphries have violated the Fraud or Misrepresentation provision of the Policy in the course of the

investigation and presentation of the Liability Claim.

        38.    In the event it is determined M. Humphries and/or R. Humphries have violated the

Fraud or Misrepresentation provision of the Policy during the investigation and presentation of the

Liability Claim, pursuant to 28 U.S.C. § 2202 and in accordance with Oklahoma law, Progressive

seeks the further relief that any Defendant deemed to have violated the Fraud or Misrepresentation

                                                   10
     6:20-cv-00044-SPS Document 2 Filed in ED/OK on 02/11/20 Page 11 of 12



provision of the Policy be ordered to reimburse to it any and all amounts it has paid or may be

directed to pay under the Policy for the claims at issue.

        39.     In the event it is determined M. Humphries and/or R. Humphries have violated the

Fraud or Misrepresentation provision of the Policy during the investigation and presentation of the

Liaiblity Claim, pursuant to 28 U.S.C. § 2202 and in accordance with Oklahoma law, Progressive

seeks the further relief that any Defendant deemed to have violated the Fraud or Misrepresentation

provision of the Policy be ordered to reimburse Progressive for any and all amounts it has spent

investigating and evaluating the claims at issue.

        40.     In the event it is determined M. Humphries and/or R. Humphries have violated the

Fraud or Misrepresentation provision of the Policy during the investigation and presentation of the

Liaiblity Claim, pursuant to 28 U.S.C. § 2202 and in accordance with Oklahoma law, Progressive

seeks the further relief that any Defendant deemed to have violated the Fraud or Misrepresentation

provision of the Policy be ordered to reimburse Progressive for any and all amounts it incurs in the

pursuit of this litigation.

        WHEREFORE, Plaintiff, Progressive Direct Insurance Company, seeks a declaratory

judgment from this Court in accordance with the facts and information set forth herein, and seeks

a judicial declaration as to its rights and obligations under Policy No. 928985547 and Oklahoma law

as a result of the underlying accident of July 18, 2019, and the claims that have been asserted or

could be asserted as a result thereof. In addition, in the event it is determined an insured violated the

Fraud or Misrepresentation provision of Policy No. 928985547, pursuant to 28 U.S.C. § 2202,

Plaintiff, Progressive Direct Insurance Company, respectfully requests a judgment in the amounts

it has incurred in the investigation and evaluation of the claims arising from the underlying accident

and the pursuit of this declaratory judgment be entered in its favor.


                                                   11
6:20-cv-00044-SPS Document 2 Filed in ED/OK on 02/11/20 Page 12 of 12



                                      Respectfully submitted,

                                      s/ Brad L. Roberson
                                      Brad L. Roberson, OBA No. 18819
                                      ROBERSON, KOLKER, COOPER & GOERES, P.C.
                                      16408 Muirfield Place
                                      Edmond, Oklahoma 73013
                                      Telephone:    405-606-3333
                                      Facsimile:    405-606-3334
                                      Email:        brad@rkcglaw.com
                                      ATTORNEYS FOR PLAINTIFF




                                 12
